Citation Nr: 0733506	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for skull fracture or 
loss.

2.  Entitlement to total disability based on individual 
unemployability (TDIU).

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric condition, claimed as secondary 
to head trauma and, if so, whether service connection if 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran had a hearing before the 
Board in July 2007 and the transcript is of record.

The Board notes the veteran also perfected an appeal as to 
entitlement to a compensable rating for residuals of scalp 
lacerations due to head trauma.  During the pendency of this 
appeal, a June 2006 rating decision granted the veteran an 
increased rating of 10 percent.  The veteran indicated in a 
June 2006 statement that he accepts the current rating and 
withdraws the pending appeal.  Accordingly, the issue is no 
longer before the Board here.

During the veteran's hearing, he testified that he currently 
has severe headaches as a result of an in-service motor 
vehicle accident (MVA) resulting in head trauma.  This issue 
was adjudicated already, but it appears the veteran is 
raising the issue anew.  Accordingly, the issue of whether 
new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for headaches, 
claimed as secondary to in-service head trauma, is REFERRED 
to the RO for proper adjudication.

The TDIU and psychiatric disability issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's in-service injury did not result in skull 
fracture or loss and the veteran does not currently have 
skull fractures or loss related to any incident of service.


CONCLUSION OF LAW

The veteran's claimed skull fracture or loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1112, 1113 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran claims that he suffered an in-service MVA 
resulting in several injuries, to include a "hole in [his] 
skull."

The veteran's service medical records confirm he was in a MVA 
in December 1966 where he was thrown out of the car and 
bumped his head, but did not lose consciousness.  The veteran 
was treated for lacerations on the scalp and other injuries 
to his hands.  Diagnostic tests, to include a skull x-ray, 
done at that time found no skull fracture and no concussion.  
Rather, the x-ray indicated the veteran had a benign lesion 
in the left frontal bone, likely unrelated to the accident.  
No other abnormalities were found.  The service medical 
records are silent as to any other head trauma or complaints.  
In short, the service medical records simply do not confirm 
the veteran ever suffered an in-service skull fracture or 
skull loss. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran has a current skull 
fracture or skull loss related to his military service.  The 
Board concludes he does not. 

After service, treatment records are similarly silent as to 
any objective findings of a skull fracture or skull loss.  
Skull x-rays conducted in May 2003 and August 2003 merely 
note the benign epidermoid tumor of the left frontal bone, 
unchanged from previous studies.  The veteran has been 
afforded numerous VA examinations in the past with regard to 
his scalp lacerations.  No examiner has found any other skull 
abnormality.  

To the extent the veteran is alleging a new disability based 
on the diagnosis of a benign epidermoid tumor of the left 
frontal bone, the Board notes the veteran's benign lesion is 
part of his already service-connected condition and 10 
percent rating.  Separate ratings may be assigned if they are 
not "duplicative of or overlapping with the symptomatology" 
of another service-connected condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  In this case, because 
the benign lesion was part of the consideration in rating his 
head injury residuals, the diagnosis cannot serve as a basis 
for a new service-connected condition here. 

The Board finds the medical evidence is completely devoid of 
a diagnosis of a current skull fracture or loss.  Indeed 
there is medical evidence to the contrary.  The Board has 
considered the veteran's statements describing his "hole in 
[his] skull", but there simply is no medical evidence to 
support a current diagnosis.  Although he believes he has a 
current condition, he is a layman and has no competence to 
offer a medical diagnosis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, the Board finds that the evidence of record does 
not show that the veteran currently has a skull fracture or 
loss.  To establish service-connection first and foremost a 
claimant must have a current diagnosis of the claimed 
condition.  Furthermore, direct service connection requires a 
relationship or connection to such a diagnosed condition to 
some incident of service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); see also, Hickson, supra.  The most 
probative evidence of record is against such a finding in 
this case. In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in June 2003 and January 2006.  Those letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The 2006 letter told 
him to provide any relevant evidence in his possession.  Cf. 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for skull fracture or loss 
is denied.


REMAND

The veteran claims the residuals of his in-service MVA render 
him unemployable.  During his hearing he indicated the 
residuals of the head trauma, to include status post scalp 
lacerations, have increased in severity.  He also indicates 
he currently suffers from severe headaches and psychiatric 
hallucinations, to include "hearing voices" due to the in-
service head trauma.  

Although these issues have all been adjudicated before, the 
veteran seems to still be pursuing these claims.  In the case 
of the psychiatric claim, moreover, the veteran's appeal is 
still pending.  This is explained more thoroughly below.

The extent and severity of all the veteran's residuals of the 
in-service MVA are "inextricably intertwined" with the TDIU 
claim.  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review.  Harris 
v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is 
advised that the TDIU issue must be adjudicated after full 
development and adjudication of the veteran's other claims.  
Id.

Again, the veteran claims the residuals of the December 1966 
MVA render him unemployable.  Currently, the only residuals 
objectively confirmed and service-connected are scars, which 
are rated at 10 percent disabling.  The veteran was last 
afforded a VA examination for his scars in February 2006.  
The veteran claims his condition has worsened.  The February 
2006 examiner notes the veteran's contentions, but does not 
render an opinion regarding the extent and severity of 
objectively confirmed residuals and the effect these 
residuals have on the veteran's employability.  Additionally, 
the Board notes that no VA examination on file contains a 
discussion or medical opinion as to the likelihood that the 
veteran's service-connected disability renders him 
unemployable.  Although current, the February 2006 
examination is incomplete and, therefore, a new VA 
examination is indicated.

The RO should also take this opportunity to obtain recent VA 
treatment records from June 2007 to the present.

Psychiatric Disability

A February 2007 rating decision, in pertinent part, reopened 
and denied a claim for service connection for psychiatric 
disability, claimed as secondary to head trauma.  During the 
veteran's hearing before the Board in July 2007 the veteran 
testified that he disagreed with the decision and firmly 
believed his psychiatric hallucinations began after the 
December 1966 MVA.  The judicial precedent in Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993), held that testimony at 
a hearing, once reduced to writing, can be construed as a 
notice of disagreement (NOD) for the purpose of initiating an 
appeal.

Accordingly, the claim must be remanded to allow the RO to 
provide the veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
from the VA Medical Center in Seattle, 
Washington from June 2007 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above is complete, schedule 
the veteran for an appropriate examination 
to ascertain any and all current 
disabilities he has in connection with the 
December 1966 MVA and the current level of 
severity of each condition found, to 
include service-connected scars.  The 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
medical opinion in regard to the following: 

What overall effect, if any, the veteran's 
service-connected condition(s) has on his 
ability to obtain and retain employment; 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  

Consideration may be given to the veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

3.  After the above is complete, and after 
full development of any "inextricably 
intertwined" issues, readjudicate the 
veteran's TDIU claim.  If the claim 
remains denied, provide the appellant a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

4.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether new and material 
evidence has been submitted sufficient to 
reopen a claim of entitlement to service 
connection for a psychiatric disability, 
claimed as secondary to head trauma, and, 
if so, whether service connection is 
warranted.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claim should not be certified to 
the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).  The claims must be afforded expeditious treatment.  


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


